Citation Nr: 1723509	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  11-23 849A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine since February 14, 2012. 

2. Entitlement to a rating in excess of 30 percent for postoperative residuals of a total right knee replacement from July 1, 2013 through October 24, 2014, and in excess of 60 percent thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1973. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.
 
The Veteran testified in May 2013 before the undersigned. A transcript of the hearing was created and is associated with the claims file. 

In its November 2014 decision, the Board denied entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine prior to February 14, 2012, and a rating in excess of 20 percent for residuals of a right knee lateral meniscectomy prior to May 2, 2012. The Board remanded the later periods for additional evidentiary development. 

In a September 2013 rating decision, VA granted the Veteran entitlement to a 100 percent evaluation for the residuals of a total right knee replacement based on a period of convalescence from May 2, 2012 through June 30, 2013, with a 30 percent rating thereafter. In an April 2015 decision, VA granted a 60 percent rating for the right knee disability, effective October 2014. In the same decision, VA granted entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, effective October 21, 2011. 

As the 100 percent rating based on convalescence constituted a full grant of the benefit sought during the relevant period, the issue of entitlement to an increased rating for a right knee disability from May 2, 2012, through June 30, 2013 is not on appeal. In all other respects, the benefit sought by the Veteran has yet to be granted in full, and those issues are returned to the Board for further appellate action. See AB v. Brown, 6 Vet. App. 35, 38 (1993)


FINDINGS OF FACT

1. Since February 14, 2012, the Veteran's degenerative disc disease of the lumbar spine has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine, or by intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past twelve months. 

2. Since July 1, 2013, the Veteran's postoperative residuals of a total right knee replacement have been manifested by chronic residuals consisting of severe painful motion or weakness. 


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine since February 14, 2012, have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.21, 4.40, 4.59, 4.71a, 4.118, Diagnostic Codes 5235-5243, 7801-7805 (2016).

2. The criteria for a disability rating of 60 percent for postoperative residuals of a total right knee replacement, since July 1, 2013, have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.21, 4.30, 4.40, 4.59, 4.71a, 4.118, Diagnostic Code 5055, 5256-5263, 7801-7805 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Relevant Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision. See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Id. at 594. However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007). The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements. In addition, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40. The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

Lumbar Spine Disability

The Veteran contents that his degenerative disc disease of the lumbar spine warrants a rating higher than 40 percent for the period since February 14, 2012.  

The Veteran's lumbar spine disability is rated under Diagnostic Code 5242 for degenerative arthritis of the spine. 38 C.F.R. § 4.71a. For Diagnostic Codes 5235-5243 (diseases and injuries of the spine), a 40 percent evaluation is assigned when there is unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. A 50 percent evaluation is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is assigned only where there is unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

For VA compensation purposes, normal forward thoracolumbar flexion is zero to 90 degrees, and extension, bilateral lateral flexion, and bilateral lateral rotation are each from zero to 30 degrees. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2). The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. Id. The normal combined range of motion of the thoracolumbar spine is 240 degrees. Id. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Id. 

Unfavorable ankylosis is defined as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. Id. at Note (5).

There are separate rating criteria for the spine available under Diagnostic Code 5243, for intervertebral disc syndrome, which allows for the assignment of rating criteria based on the frequency and extent of incapacitating episodes. 38 C.F.R. § 4.71a, Diagnostic Code 5243. An incapacitating episode is defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician." Id. at Note (1). A 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. Id.

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code. Id. The Veteran is separately evaluated for neurological abnormalities associated with his lumbar spine disability, to include right lower extremity radiculopathy, and he has not submitted any notice of disagreement with the assignment of that rating. Therefore, only the question regarding the rating assigned to orthopedic manifestations of the appellant's lumbar disorder is before the Board at this time, and symptoms of neurological disorders relating to the lumbar spine are not currently being considered.

The Veteran underwent a VA examination with regard to his lumbar spine in February 2012. There, the examiner noted forward flexion to 30 degrees, with painful motion at 15 degrees and extension limited to 0 degrees. Right and left lateral flexion were limited to 5 degrees, and right and left lateral rotation were limited to 10 degrees. The examiner found that the Veteran experienced limitation of movement, pain and interference with sitting, standing and weight-bearing. The examiner noted a history of intervertebral disc syndrome, but no history of incapacitating episodes. 

At a second VA examination in March 2015, the Veteran's lumbar spine was found to exhibit 70 degrees of forward flexion, 30 degrees of extension, 30 degrees of right and left lateral flexion, and 30 degrees of right and left lateral rotation. The examination was negative for ankylosis of the spine, and found that the Veteran did not suffer from intervertebral disc syndrome. 

VA treatment records for the pertinent period reflect complaints and treatment of pain and stiffness in the lower back, but do not reflect symptoms substantially more severe than those detailed by the VA examinations of record. Significantly, the VA treatment records provide no indication of either ankylosis of the spine, or of periods of physician-prescribed bedrest caused by the Veteran's lumbar spine disability. 

The Board notes that the Veteran is in receipt of the highest rating available based on limitation of range of motion for the lumbar spine. A rating higher than 40 percent can only be granted under Diagnostic Codes 5235-5242 based on a showing of unfavorable ankylosis of the entire thoracolumbar spine. 38 C.F.R. § 4.71a. However, no evidence from the pertinent period indicates any form of ankylosis. 

The Board acknowledges that the VA examinations relied upon herein do not comport with the requirement that range of motion testing account for both active and passive range of motion. 38 C.F.R. § 4.59, Correia v. McDonald, 28 Vet. App. 158 (2016). Nonetheless, the Board finds that the February 2012 and March 2015 VA examinations are adequate to decide the issue herein. There is no evidence to indicate that specific active and passive range of motion testing would reveal such a substantial decrease in functional movement as to approximate unfavorable ankylosis of the entire thoracolumbar spine. As such, remand of this issue for further examination would not result in any further benefit to the Veteran and would cause an unnecessary delay in the adjudication of the case. Sabonis v. Brown, 6 Vet. App. 426 (1994); Soyin v. Derwinski, 1 Vet. App. 540 (1991) (remand not required when it would impose unnecessary burdens on VA adjudication system with no benefit flowing to the Veteran).

The Board has also considered the evidence of record indicating that the Veteran suffers from pain, including flare-ups, and weakness. However, the Board is unable to find that such evidence allows for a rating in excess of 40 percent, as no evidence of record indicates that the functional effect of such pain or weakness approximates unfavorable ankylosis of the entire thoracolumbar spine. 

Finally, the Board has considered whether a higher rating could be warranted under Diagnostic Code 5243 pertaining to intervertebral disc syndrome. 38 C.F.R. § 4.71a. In that regard, a 60 percent rating would be warranted where the evidence indicates incapacitating episodes having a total duration of at least six weeks during the past twelve months. The Veteran has been diagnosed as suffering from intervertebral disc syndrome, but the record reveals no evidence of incapacitating episodes. As such, no higher rating is available under Diagnostic Code 5243.

The claim is denied.

Right Knee Disability 

The Veteran contends that his postoperative residuals of a total right knee replacement warrant a rating higher than 30 percent for the period from July 1, 2013 through October 24, 2014, and higher than 60 percent thereafter.

Since his May 2, 2012 total knee replacement, the Veteran's right knee disability has been evaluated under Diagnostic Code 5055 for prosthetic replacement of a knee joint. 38 C.F.R. § 4.71a. Pursuant to Diagnostic Code 5055, prosthetic replacement of a knee joint is rated 100 percent for one year following implantation of the prosthesis. (The one-year total rating commences after a one-month convalescent rating under 38 C.F.R. § 4.30). Thereafter, chronic residuals consisting of severe painful motion or weakness in the affected extremity warrant a 60 percent rating. Intermediate degrees of residual weakness, pain, or limitation of motion are rated by analogy to Diagnostic Codes 5256, 5260, 5261, or 5262. The minimum rating following replacement of a knee joint is 30 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5055.

The Veteran was rated 100 percent disabled throughout his convalescent and subsequent one year period from May 2, 2012 through June 30, 2013. From July 1, 2013 through October 24, 2014, the Veteran was awarded a 30 percent rating, and thereafter his knee disability was rated 60 percent disabling.

In October 2014 the Veteran was provided a VA examination with regard to his right knee. That examination demonstrated 70 degrees of forward flexion, with painful motion at 65 degrees, and extension limited to 10 degrees. Repetitive range of motion testing did not decrease these measurements. The examiner noted reduced movement, weakness and pain, instability of station in the right knee, and interference with sitting, standing and weight-bearing. The examiner also stated that the residuals of the total knee replacement consisted of severe painful motion or weakness. 

In March 2015, the Veteran was provided a second VA examination. There, the examiner noted forward flexion from 15 to 70 degrees, extension from 70 to 15 degrees, with no instability or subluxation. The examiner indicated no current residuals of the total knee replacement, but stated the Veteran used a cane to ambulate. 

VA treatment records document complaints and treatment for knee stiffness and pain, but do not reveal symptoms significantly in excess of those reported at the VA examinations of record. 

With regard to the period from July 1, 2013 through October 24, 2014, the Board notes that no evidence of record identifies the specific point at which the severity of the Veteran's right knee residuals increased to approximate "severe painful motion or weakness." Nor do the VA treatment records, or any other evidence during this period support a finding that residuals of the right knee replacement more nearly approximated "intermediate degrees of residual weakness, pain or limitation of motion." As such, with reasonable doubt resolved in the favor of the Veteran, the Board finds that a 60 percent rating is warranted for the full period since July 1, 2013.

However, no higher rating is warranted under Diagnostic Code 5055. 38 C.F.R. § 4.71a. Under that provision, the higher 100 percent rating may only be assigned for the one month convalescent, and subsequent one year periods following replacement of a knee joint.  As no evidence of record indicates that the Veteran has undergone another knee replacement procedure, the 60 percent rating awarded herein is the highest rating available for a knee injury, during the period on appeal.

The Board has also considered whether the Veteran may be entitled to a rating under any other diagnostic code pertaining to disabilities of the knee. In that regard, however, no diagnostic code provides for a rating higher than the 60 percent rating currently assigned. 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263. 

As such, the Board finds that the right knee disability warranted a rating of 60 percent, but no higher, since July 1, 2013.

Other Considerations

Although the Veteran has not filed a claim for service connection for his scars related to his low back and right knee surgeries, the Board has nonetheless considered whether separate compensable ratings for the scars associated with those surgeries are warranted. The Veteran has been shown to have scars in the areas of his lumbar spine and left sacroiliac joint, and on his right knee. At multiple examinations it was noted that these scars constitute an area less than 39 square centimeters and are not painful or unstable. See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805. The Board therefore finds that the criteria for a separate compensable rating for scars associated with service-connected lumbar spine and right knee disabilities have not been met, and separate evaluations for the Veteran's scars need not be considered at this time. Id. 

The question of entitlement to referral for consideration of extraschedular ratings is neither an issue argued by the claimant nor reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  


ORDER

Entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine since February 14, 2012 is denied.

Entitlement to a 60 percent rating for postoperative residuals of a total right knee replacement effective July 1, 2013 is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


